DETAILED ACTION
1.	The response of August 27, 2021 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KI-TK800 Series Hand Held MPO Visual Cable Verifier –cited by applicant (hereafter ‘KI-TK800)  in view of  MPO Visual Cable Verifier Kit-cited by applicant (hereafter ‘MPO’).    
As for claim 1, KI-TK800 discloses/suggests the following:    a test method for determining a cable routing connection configuration of a connection arrangement comprising a plurality of optical fiber links connected between at least a first connection device at a first end and a second multi-fiber connection device at a second end, according to said cable routing connection configuration (page 1, col. 1, first paragraph; col. 2: first four bullet points; page 2: col. 1, first and second paragraphs), the test method comprising: 

	KI-TK800 does not explicitly state ‘capturing at least one image of the second multi-fiber connection device in which test light exiting at least one of the optical fiber links through one or more optical fiber ports of the second multi-fiber connection device is imaged as one or more light spots in said image; and determining positions on said second multi-fiber connection device that corresponds to said one or more optical fiber ports, based on a pattern of said one or more light spots in said image’.
	Nevertheless, he suggests that positions on said second multi-fiber connection device that corresponds to said one or more optical fiber ports, based on a pattern of said one or more light spots in an image by showing at least a manual determination via an image from a microscope (page 2, col. 1, paragraph 3 and image to the left) as well as showing positioning of cable types via the type of color pattern used (page 2, col. 2, Cable Type and Pattern table). As well KI-TK800 demonstrates a digital imaging device which suggests also imaging processing is optional (page 4: Optional Accessories:  Scope Digital Eyepiece).  
And MPO shows an image that appears to be verified wherein there is also an optional camera (only Figure and under Figure:  ‘Image from included scope and optional camera’; second paragraph:  ‘observed color sequence determines the connection polarity’).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ‘capturing at least one image of the second multi-fiber connection 
	As for claims 2-4, KI-TK800 in view of MPO discloses/suggests everything as above (see claim 1).  In addition, KI-TK800 discloses/suggests wherein the first connection device and the second multi-fiber connection device each comprise an optical fiber distribution panel having a plurality of optical fiber connectors defining said plurality of optical fiber ports (claim 2) (page 1, col. 1, first paragraph:  ‘patch cable types’) and wherein each one of said optical fiber ports of the first connection device comprises a multi-fiber connector and wherein each one of the one or more optical fiber links comprises a multi-fiber cable link (claim 3)(page 1, col. 1, first paragraph with page 2: first paragraph); wherein each one of said optical fiber ports of the first connection device comprises a single-fiber connector (page 1, col. 1, first paragraph with page 2; first paragraph).
	As for claim 12, KI-TK800 in view of MPO discloses/suggests everything as above (see claim 3).  In addition, KI-TK800 in view of MPO discloses/suggests wherein said injecting test light comprises injected test light into one or more injection ports of the multi-fiber connector, in accordance with a defined injection pattern (KI-TK800: page 2, col. 1, paragraph 2 and MPO: paragraph 2); and determining the polarity of the multi-fiber cable link based on a pattern of said one or more light spots in said at least one image (KI-TK800:  page 2, col. 1 paragraph 2 with 
	As for claim 13, KI-TK800 in view of MPO discloses/suggests everything as above (claim 1).  Note the examiner has interpreted claim 13 as the apparatus for the practice of the method of claim 1.  With regards to there being an image capture device comprising an image sensor and a processer, as stated above in claim 1 the examiner has interpreted the digital eye piece as a digital camera with image processing, an image processor (again, refer to KI-TK800: page 4: Optional Accessories:  Scope Digital Eyepiece as well refer to MPO: only Figure and under Figure:  ‘Image from included scope and optional camera’).
	As for claim 15, KI-TK800 in view of MPO discloses/suggests everything as above (see claim 13).  In addition, KI-TK800 discloses/suggests wherein the first multi-fiber connection device and the second multi-fiber connection device each comprise an optical fiber distribution panel having a plurality of optical fiber connectors defining said plurality of optical fiber ports (page 1, col. 1, first paragraph:  ‘patch cable types’).  
5.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KI-TK800 Series Hand Held MPO Visual Cable Verifier –cited by applicant (hereafter ‘KI-TK800)  in view of  MPO Visual Cable Verifier Kit-cited by applicant (hereafter ‘MPO’) in view of Kowalcyk et al. (2015/0062564) and Schell et al. (2018/0340861)-cited by applicant.
	As for claim 14, KI-TK800 in view of MPO discloses/suggests everything as above (see claim 13).  They are silent concerning wherein the image sensor comprises a camera of a smart device and wherein the processor comprises the processor of the smart device.  The examiner 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor comprise a camera of a smart device and the processor comprise the processor of the smart device in order to be able to communicate remotely from one end of a link to another in order to notify the specific operators at each end of the links as well as to communicate to other personnel that are working at other locations in the network.
	As for claim 20, KI-TK800 in view of MPO discloses everything as above (see claims 1 and 13 above).  Note the examiner has interpreted claim 20 as the computer-readable storage medium that performs the computer-implemented method of claim 1, wherein again claim 13 is the apparatus for the practice of the method of claim 1.
	KI-TK800 in view of MPO are silent concerning there being a non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to perform steps of claim 1. Nevertheless, Kowalczyk in a testing performance of optical fibers in the field discloses an inspection attachment member mounted to a smart phone for continuity 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have non-transitory computer-readable storage medium comprising instructions that, when executed, cause a processor to perform steps of claim 1 in order to automate the inspection process as well as to be able communicate with other operators via having the inspection device be either a smart device that communicates with other smart devices or actual be a smart phone or smart tablet.
Allowable Subject Matter
6.	Claims 5-11, 16-19, and 21-24 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive.   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As stated in the rejection of claim 1 above, “KI-TK800 does not explicitly state ‘capturing at least one image of the second multi-fiber connection device in which test light exiting at least one of the optical fiber links through one or more optical fiber ports of the second multi-fiber connection device is imaged as one or more light spots in said image; and determining positions on said second multi-fiber connection device that corresponds to said one or more optical fiber ports, based on a pattern of said one or more light spots in said image;’  and ‘nevertheless, he (KI-TK800) suggests that positions on said second multi-fiber connection device that corresponds to said one or more optical fiber ports, based on a pattern of said one or more light spots in an image by showing at least a manual determination via an image from a microscope (page 2, col. 1, paragraph 3 and image to the left) as well as showing positioning of cable types via the type of color pattern used (page 2, col. 2, Cable Type and Pattern table). As well KI-TK800 demonstrates a digital imaging device which suggests also imaging processing is optional (page 4: Optional Accessories:  Scope Digital Eyepiece)’ (emphasized below in black rectangle):

    PNG
    media_image1.png
    165
    674
    media_image1.png
    Greyscale
 ‘And MPO shows an image that appears to be verified wherein there is also an optional camera (only Figure and under Figure:  ‘Image from included scope and optional camera’; second paragraph:  ‘observed color sequence determines the connection polarity’):’

    PNG
    media_image2.png
    234
    169
    media_image2.png
    Greyscale
  
Again, KI-TK800 suggests the use of image processing by referring to an optional accessory, a scope digital eyepiece, may be used; MPO also suggests the use of image processing by referring to an optional camera.  
	For claim 1, “determining positions on said second multi-fiber connection device that corresponds to said one or more connection device that corresponds to said one or more optical fiber ports, based on a pattern of said one or more light spots in said image” would not preclude human inspection of an image captured by a camera (using an optional camera).

	As for the arguments with regards to claims 13, 14, and 20, on page 10 of Remarks, please refer to the response to the arguments regarding claim 1 above.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	US 11,125,963 to Herman et al. (note: col. 5, lines 17-47)
		US 10,541,747 to Schell et al. (note:  Fig. 8 and col. 10, lines 4-15)
		US 2020/0379177 to Ota et al. (note: paragraph [0074])
		US 2019/0003923 to Brace et al. (note: paragraph [0070])
		US 6,636,298 to Bachelder et al. (note:  col. 4, lines 12-19)
		US 5,854,852 to Csipkes et al. (note:  col. 9, lines 35-45) 
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886